DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-7 recite the phrase “magnetoplumbite-type hexagonal ferrite”.  The term “magnetoplumbite-type” renders the claims indefinite.
While not a suggestion of claim language, in the interest of compact prosecution, all hexagonal ferrites with structures similar to magnetoplumbite are considered to read on the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Magnetic and microwave-absorbing properties of SrAl4Fe8O19 powders synthesized by coprecipitation and citric-combustion methods” by He et al. (hereinafter He), provided by applicant in the IDS filed 9/8/21. 
Regarding claims 1 and 2, He discloses particles of a magnetoplumbite-type having a single (pure) crystal phase represented by the following formula, 
SrAl4Fe8O19 (page 464, Section 3), which is instantly claimed formula (1)
AFe(12-x)AlxO19 Formula (1) where A is Sr and x=4, which falls completely within the instantly claimed ranges of 1.5 ≤ x ≤ 8.0 and 1.5 ≤ x ≤ 6.0.
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 3, He discloses the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1,wherein the magnetoplumbite-type hexagonal ferrite particles are deemed capable of use for a radio wave absorber.
Claim 3 is an intended use claim.  He anticipates the ferrite particles of claim 1 and are part of a wave absorber (page 463, Section 1).  Therefore, the He ferrite particles are deemed capable of the intended use. 
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 4, He discloses a method for producing the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1, the method comprising:
a step A of obtaining a precipitate containing Fe, Al, and Sr by a liquid phase method; and
a step B of firing the precipitate obtained in the step A (page 464, Section 2.1).
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 5, He discloses method for producing the particles of a magnetoplumbite-type hexagonal ferrite according to claim 4,
wherein the step A includes a step of mixing an aqueous solution containing an Fe salt, an Al salt, and a salt of Sr with an alkali aqueous solution to obtain a reaction product (page 464, Section 2.1).
This rejection is based on the interpretation set forth in item #3, above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11354972 A to Honma et al. (hereinafter Honma).
Regarding claims 1 and 2, Honma discloses particles of a magnetoplumbite-type hexagonal ferrite represented by formula (1) having a single crystal phase, 
MFe(12-x)AlxO19 Formula (1) (para [0017]),
in Formula (1), M represents at least one metal element selected from the group consisting of Sr, Ba, and Pb, and x satisfies 0 < x ≤ 6.0 (para [0017]), which overlaps the instantly claimed ranges of 1.5 ≤ x ≤ 8.0 and 1.5 ≤ x ≤ 6.0.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 3, Honma discloses the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1,wherein the magnetoplumbite-type hexagonal ferrite particles are considered capable of use for a radio wave absorber.
Claim 3 is an intended use claim.  Honma renders the ferrite particles of claim 1 obvious and the ferrite particles are part of a radio wave absorber (para [0016]).  Therefore, the Honma ferrite particles are capable of the intended use. 
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 4, Honma discloses a method for producing the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1, the method comprising:
a step A of obtaining a precipitate containing Fe, Al, and the at least one metal element selected from the group consisting of Sr, Ba, and Pb by a liquid phase method (coprecipitation, para [0036]); and
a step B of firing (sintering) the precipitate obtained in the step A (para [0036]).
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 6, Honma discloses a radio wave absorber (para [0016]), comprising: the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1; and a binder (holding material, para [0016] and [0037]) but does not expressly disclose that the radio wave absorber is a planar sheet.  However, see MPEP 2144.04(IV) which states that changes in shape are obvious.  It would be obvious to one of ordinary skill in the art to make the wave absorber into a planar shape to provide a thin radio wave absorber for televisions and electronic devices (para [0001]-[0002]).
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 7, Honma discloses a radio wave absorber (para [0016]) having a three-dimensional shape, such as a toroid (para [0040]), comprising: the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1; and a binder (holding material, para [0016]).
This rejection is based on the interpretation set forth in item #3, above.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Structural and Magnetic Properties of High Coercive Al-Substituted Strontium Hexaferrite Nanoparticles” by Torkian et al. (hereinafter Torkian).
Regarding claims 1 and 2, Torkian discloses particles of a magnetoplumbite-type hexagonal ferrite represented by the formula below having a single crystal phase, 
SrFe (12-x)AlxO19, which is instantly claimed formula (1)
AFe (12-x)AlxO19 Formula (1)
 	where A is Sr and x satisfies 0 ≤ x ≤ 4 (abstract), which overlaps the instantly claimed ranges of 1.5 ≤ x ≤ 8.0 and 1.5 ≤ x ≤ 6.0.  See MPEP 2144.05(I), cited above. 

Regarding claim 3, Torkian discloses the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1,wherein the magnetoplumbite-type hexagonal ferrite particles are considered capable of use for a radio wave absorber.
Claim 3 is an intended use claim.  Torkian renders the ferrite particles of claim 1 obvious and the ferrite particles can be used in electromagnetic wave absorbers (page 1627, Section 1).  Therefore, the Torkian ferrite particles are deemed capable of the intended use. 
This rejection is based on the interpretation set forth in item #3, above.

Regarding claim 4, Torkian discloses a method for producing the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1, the method comprising:
a step A of obtaining a precipitate containing Fe, Al, and Sr by a liquid phase method (page 1628, Section 2.1); and
a step B of firing the precipitate obtained in the step A (page 1628, Section 2.1).

Regarding claim 5, Torkian discloses method for producing the particles of a magnetoplumbite-type hexagonal ferrite according to claim 4,
wherein the step A includes a step of mixing an aqueous solution containing an Fe salt, an Al salt, and a salt Sr with an alkali aqueous solution to obtain a reaction product (page 1628, Section 2.1).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over He.
Regarding claim 6, He discloses a wave absorber (abstract) having a shape (cold pressed sample with a thickness of 1.5 mm, page 464, Section 2.3), comprising: the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1; and a binder (polyvinyl alcohol, page 464, Section 2.3) buts fails to expressly disclose a radio wave absorber in particular or a planar sheet shape.   
However, He does anticipate a wave absorber comprising a binder and the instantly claimed ferrite particles, as discussed above. Therefore, one of ordinary skill in the art would expect the He wave absorber to be capable of absorbing radio waves, absent evidence to the contrary. 
Also see MPEP 2144.04(IV), cited above, which states that changes in shape are obvious.  It would be obvious to one of ordinary skill in the art to make the wave absorber in the shape required for the particular end-use, including but not limited to planar sheets.

Regarding claim 7, He discloses a wave absorber (abstract) having a three-dimensional shape (cold pressed sample with a thickness of 1.5 mm, page 464, Section 2.3), comprising: the particles of a magnetoplumbite-type hexagonal ferrite according to claim 1; and a binder (polyvinyl alcohol, page 464, Section 2.3) buts fails to expressly disclose a radio wave absorber in particular.   
However, He does anticipate a wave absorber (abstract) comprising a binder and the instantly claimed ferrite particles, as discussed above. Therefore, one of ordinary skill in the art would expect the He wave absorber to be capable of absorbing radio waves, absent evidence to the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734